USCA11 Case: 20-13105     Date Filed: 05/10/2021   Page: 1 of 13



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                   FOR THE ELEVENTH CIRCUIT
                     ________________________

                            No. 20-13105
                        Non-Argument Calendar
                      ________________________

                       Agency No. A200-277-155



PATRICIA JANNET CUAUHTENANGO-ALVARADO,

                                                                      Petitioner,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                   Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                               (May 10, 2021)

Before MARTIN, ROSENBAUM, and BRANCH, Circuit Judges.

PER CURIAM:
         USCA11 Case: 20-13105        Date Filed: 05/10/2021   Page: 2 of 13



      Patricia Cuauhtenango-Alvarado seeks review of the Board of Immigration

Appeals’s (“BIA”) order affirming the immigration judge’s (“IJ”) denial of her

request for cancellation of removal. Cuauhtenango-Alvarado challenges the IJ’s

determination that she failed to prove her two U.S. citizen sons would suffer

exceptional and extremely unusual hardship upon her removal to Mexico. After

careful review, we grant her petition and remand to the BIA to reconsider her

application for cancellation of removal.

                                           I.

      Cuauhtenango-Alvarado, a native and citizen of Mexico, has resided in the

United States since 2001. In 2011, the government served Cuauhtenango-Alvarado

with a notice to appear charging her as removable for being in the United States

without authorization. See 8 U.S.C. § 1182(a)(6)(A)(i). Cuauhtenango-Alvarado

conceded removability and applied for cancellation of removal, see 8 U.S.C.

§ 1229b(b)(1), asserting that her removal would result in exceptional and extremely

unusual hardship to her two U.S. citizen children, who at the time were eleven and

eight years old.

      Cuauhtenango-Alvarado explained that if she were removed, she would have

to take her U.S. citizen children with her because they had nowhere else to stay in

the United States. She is a single mother and her U.S. citizen children’s father is not

present in their lives. If removed to Mexico, she would not be able to stay with her


                                           2
         USCA11 Case: 20-13105       Date Filed: 05/10/2021    Page: 3 of 13



family, as she suffered sexual abuse as a minor at the hands of her step-father who

still lives with her mother. Cuauhtenango-Alvarado’s children do not speak, read,

or write in Spanish.     They have only ever lived in the United States and

Cuauhtenango-Alvarado herself has lived here her entire adult life here. Beyond

that, her youngest child suffers from severe communication problems; he cannot

communicate verbally and communicates only with his mother or siblings. He

receives speech therapy to help him with this disability. Cuauhtenango-Alvarado

also testified credibly that the region she is from in Mexico is very dangerous and

submitted a Human Rights Watch Report documenting disturbing violence in

Mexico including extrajudicial killings, enforced disappearances, torture, and

mistreatment of people with disabilities.

      The IJ first found that Cuauhtenango-Alvarado satisfied the continuous

presence requirement, was of good moral character, and had no disqualifying

convictions. But the IJ denied her application on the basis that she did not establish

that her U.S. citizen children would suffer exceptional and extremely unusual

hardship if she were removed.

      The IJ reasoned that Cuauhtenango-Alvarado was resilient and would be able

to adapt to and find work in Mexico. Responding to Cuauhtenango-Alvarado’s

arguments about poorer economic conditions and diminished educational

opportunities in Mexico, the IJ, in reliance on In re Andazola-Rivas, 23 I. & N. Dec.


                                            3
         USCA11 Case: 20-13105        Date Filed: 05/10/2021   Page: 4 of 13



319 (BIA 2002), found that the circumstances she faced upon removal were not

substantially different than what would normally be expected upon removal to a less-

developed country. The BIA adopted and affirmed the IJ’s decision on appeal. This

petition for review followed.

                                          II.

      The government argues that we lack subject-matter jurisdiction to review

Cuauhtenango-Alvarado’s petition for review.         We review our subject-matter

jurisdiction de novo. Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221 (11th Cir.

2006).

      The government says that whether or not a noncitizen establishes the

“exceptional and extremely unusual hardship” factor to receive cancellation of

removal is a “discretionary determination” that we are barred from reviewing. But

in this regard the government misinterprets our holding in Patel v. U.S. Attorney

General, 971 F.3d 1258 (11th Cir. 2020) (en banc). In that case, we rejected the

argument that the jurisdiction stripping language in 8 U.S.C. § 1252(a)(2)(B)(i)

applies to decisions that constitute the exercise of discretion. Id. at 1276–78 (noting

that the “discretionary and non-discretionary distinction flies in the face of the

statutory language.”) Instead, the Court said that § 1252(a)(2)(B)(i) precludes

review (when read in conjunction with §1252(a)(2)(D)) only of “factual challenges

to denials of certain kinds of discretionary relief.” Id. at 1276 (emphasis added).


                                          4
         USCA11 Case: 20-13105       Date Filed: 05/10/2021   Page: 5 of 13



The Court specifically noted that we retain jurisdiction to review constitutional and

legal challenges, “including review of mixed questions of law and fact.” Id. at 1275–

76 (emphasis added).

      Whether or not a given set of facts amounts to “exceptional and extremely

unusual hardship” is a mixed question of law and fact which we are empowered to

review. It presents the exact same type of question as whether a given set of facts

amounts to “torture” under the Convention Against Torture (“CAT”), which this

Court has explicitly recognized is a mixed question of law and fact. See Jean-Pierre

v. U.S. Att’y Gen., 500 F.3d 1315, 1322 (11th Cir. 2007) (explaining that whether a

course of conduct amounts to torture under CAT is a mixed question because it

“requires a court to apply a legal definition to a set of undisputed or adjudicated

historical facts.”). Therefore, while we may not review the IJ’s factual findings as

to Cuauhtenango-Alvarado’s application for cancellation of removal, we can review

the IJ’s determination that those facts do not rise to the level of “exceptional and

extremely unusual hardship” for her qualifying relatives.

                                        III.

      As we have jurisdiction to review this petition, we now turn to the merits of

Cuauhtenango-Alvarado’s claim. In order to establish exceptional and extremely

unusual hardship to a qualifying relative, a noncitizen must show hardship that is

more than we would ordinarily expect to arise as a result of removal, but this does


                                         5
         USCA11 Case: 20-13105        Date Filed: 05/10/2021   Page: 6 of 13



not require a showing that the hardship would be “unconscionable.” In Re

Monreal-Aguinaga, 23 I.&N. Dec. 56, 60 (BIA 2001). In deciding whether the

noncitizen has made that showing, the BIA looks to the “ages, health, and

circumstances” of any qualifying relatives, as well as whether a qualifying child

has “compelling special needs in school,” and, though insufficient by themselves,

“[a] lower standard of living or adverse country conditions in the country of

return” are also relevant factors. Id. at 63–64. “[T]he hardship standard is not so

restrictive that only a handful of applicants, such as those who have a qualifying

relative with a serious medical condition, will qualify for relief.” In re Gonzalez

Recinas, 23 I.&N. Dec. 467, 470 (BIA 2002).

      Cuauhtenango-Alvarado’s situation is remarkably similar to that of the

noncitizen the BIA considered in In re Gonzalez Recinas. In that case, the BIA

affirmed a grant of cancellation of removal to a single mother from Mexico who was

the sole provider for her four U.S. citizen children. Id. at 469–470, 471. Gonzalez

Recinas had no family support in Mexico and the father of her children was not

actively involved in the children’s lives. Id. at 470. Her U.S. citizen children had

spent their whole lives in the United States and did not speak, write, or read Spanish.

Id. In contrast, in In re Andazola-Rivas, 23 I.&N. Dec. 319 (BIA 2002), the case the

IJ relied on in denying Cuauhtenango-Alvarado’s application, the U.S. citizen

children’s father lived with the family and helped to provide for them. Id. at 324.


                                          6
           USCA11 Case: 20-13105    Date Filed: 05/10/2021   Page: 7 of 13



That is not the case for Cuauhtenango-Alvarado, whose children, similar to

Gonzalez Recinas’s children, would be “completely dependent on their mother’s

ability, not only to find adequate employment and housing, but also to provide for

their emotional needs.” In re Gonzalez Recinas, 23 I.&N. Dec. at 471. And

Cuauhtenango-Alvarado has never before worked in Mexico, making her even more

poorly situated to finding new work upon removal to a country she never lived in as

an adult. If anything, Cuauhtenango-Alvarado presents an even more compelling

case for “exceptional and extremely unusual hardship” than Gonzalez Recinas as her

youngest son suffers from a communication disability, which would only worsen if

he were forced to move to a country where he does not speak the language. We

therefore find that Cuauhtenango-Alvarado has made a showing that her U.S. citizen

children would suffer “exceptional and extremely unusual hardship” if she were

removed.

      As there is no dispute that Cuauhtenango-Alvarado met the other criteria for

cancellation of removal, her petition is GRANTED and REMANDED.




                                        7
           USCA11 Case: 20-13105            Date Filed: 05/10/2021       Page: 8 of 13



BRANCH, Circuit Judge, dissenting:

       Patricia Cuauhtenango-Alvarado petitions this Court for review of the Board

of Immigration Appeals’ (“BIA”) affirmance of the denial of her application for

cancellation of removal, pursuant to 8 U.S.C. § 1229b(b)(1), 1 after finding that she

failed to satisfy the “exceptional and extremely unusual hardship” requirement for

cancellation of removal. She argues that the undisputed facts of her case are

similar to several other cases in which the BIA determined that individuals

established the “exceptional and extremely unusual hardship” requirement, and

that the Immigration Judge (“IJ”) erred in determining otherwise. In response, the

government contends we lack jurisdiction to review her petition, pursuant to the

jurisdictional-stripping provision of 8 U.S.C. § 1252(a)(2)(B). The Majority

disagrees, concluding that her petition presents a mixed question of law and fact

that we retain jurisdiction over, pursuant to 8 U.S.C. § 1252(a)(2)(D). Because I

conclude that we lack jurisdiction to review the denial of her application for




1
 The Attorney General may cancel removal of an alien who is inadmissible or deportable from
the United States if the alien (1) has been physically present in the United States for a continuous
period of not less than 10 years; (2) has been a person of good moral character during such
period; (3) has not been convicted of an offense under section 8 U.S.C. §§ 1182(a)(2),
1227(a)(2), or 1227(a)(3); and (4) establishes that removal would result in exceptional and
extremely unusual hardship to the alien’s spouse, parent, or child, who is a United States citizen
or lawfully admitted permanent resident. See 8 U.S.C. § 1229b(b)(1).
                                                  8
             USCA11 Case: 20-13105           Date Filed: 05/10/2021   Page: 9 of 13



cancellation of removal, I would dismiss the petition. Accordingly, I respectfully

dissent. 2

          The Immigration and Nationality Act (“INA”) contains a jurisdiction-

stripping provision that imposes certain limits on the scope of our appellate review,

8 U.S.C. § 1252(a)(2)(B). It provides as follows:

          Notwithstanding any other provision of law (statutory or
          nonstatutory), including section 2241 of title 28, or any other habeas
          corpus provision, and sections 1361 and 1651 of such title, and except
          as provided in subparagraph (D), and regardless of whether the
          judgment, decision, or action is made in removal proceedings, no
          court shall have jurisdiction to review—

                 (i) any judgment regarding the granting of relief under section
                 1182(h), 1182(i), 1229b, 1229c, or 1255 of this title, or
                 (ii) any other decision or action of the Attorney General or the
                 Secretary of Homeland Security the authority for which is
                 specified under this subchapter to be in the discretion of the
                 Attorney General or the Secretary of Homeland Security, other
                 than the granting of relief under section 1158(a) of this title.

8 U.S.C. § 1252(a)(2)(B). Cancellation of removal under § 1229b is one of the

five enumerated categories set forth in § 1252(a)(2)(B)(i). Section 1252(a)(2)(D),

however, restores our jurisdiction to review constitutional claims or questions of

law. 8 U.S.C. § 1252(a)(2)(D) (“Nothing in subparagraph (B) or (C), or in any

other provision of this chapter (other than this section) which limits or eliminates

judicial review, shall be construed as precluding review of constitutional claims or



2
    Neither party requested oral argument in this case.
                                                   9
         USCA11 Case: 20-13105       Date Filed: 05/10/2021   Page: 10 of 13



questions of law raised upon a petition for review filed with an appropriate court of

appeals in accordance with this section.”).

      I agree with the Majority that this Court overruled its prior precedent that

interpreted the jurisdictional stripping language in § 1252(a)(2)(B)(i) as precluding

judicial review of discretionary determinations but retaining jurisdiction over

non-discretionary determinations because that “interpretation [was] based on the

predecessor version of § 1252(a)(2)(B) and [was] unmoored from the current

statutory language.” See Patel v. U.S. Att’y Gen., 971 F.3d 1258, 1262 (11th Cir.

2020) (en banc). Thus, the discretionary versus non-discretionary distinction is no

longer controlling and, to the extent that the government relies on that distinction

for its jurisdictional argument, the Majority concludes correctly that the

government’s argument is misplaced. Nevertheless, I dissent because I agree with

the government that we lack jurisdiction over the petition based on our recent en

banc decision in Patel, which interpreted the scope of the jurisdictional-stripping

provision in § 1252(a)(2)(B)(i).

      We held in Patel that § 1252(a)(2)(B)(i) precluded our review of “any

judgment regarding the granting of relief under [8 U.S.C. §§] 1182(h), 1182(i),

1229b, 1229c, or 1255 except to the extent that such review involves constitutional

claims or questions of law.” Id. at 1262 (alteration in original) (quotation omitted).

And we explained that the phrase “any judgment” in § 1252(a)(2)(B)(i) was “a


                                          10
         USCA11 Case: 20-13105       Date Filed: 05/10/2021   Page: 11 of 13



broad[] term that encompasses both discretionary and non-discretionary

determinations. It provides a blanket prohibition on review of judgments relating

to [the] five [enumerated] categories” of relief. Id. at 1277–78. Thus, we

explained that “§ 1252(a)(2)(B)(i) precludes us from reviewing ‘whatever kind’ of

judgment ‘relating to’ the granting of relief under the five enumerated sections,”

including eligibility requirements. Id. at 1274, 1283.

      The “exceptional and extremely unusual hardship” factor is an eligibility

requirement for cancellation of removal, 8 U.S.C. § 1129b(1)(D), and the

determination of whether an alien has met that requirement is a judgment related to

one on the enumerated five categories of relief set forth in § 1252(a)(2)(B)(i).

Accordingly, § 1252(a)(2)(B)(i) precludes us from reviewing eligibility

determinations for purposes of cancellation of removal. Patel, 971 F.3d at 1276,

1279, 1283. Indeed, in Patel, we used the “exceptional and extremely unusual

hardship” requirement for cancellation of removal as an example of the eligibility

determinations that we lacked jurisdiction to review. Id. at 1278–80. Accordingly,

in keeping with Patel, we may review the BIA’s decision only if Cuauhtenango-

Alvarado raises a colorable constitutional claim or a question of law. See 8 U.S.C.

§ 1252(a)(2)(D).

      The Majority concludes that Cuauhtenango-Alvarado’s petition presents the

question of whether or not a given set of facts amount to “exceptional or unusual


                                         11
          USCA11 Case: 20-13105           Date Filed: 05/10/2021       Page: 12 of 13



hardship” is a mixed question of law and fact that falls within the purview of

§ 1252(a)(2)(D). It does not. Although the Majority couches her claim as a legal

question, Cuauhtenango-Alvarado alleges that her situation is similar to that of

several other cases in which the requisite level of hardship was found. In other

words, she merely challenges the BIA’s factual findings pertaining to her hardship

determination and the weighing of the evidence in her case. Her arguments are

precisely the type of eligibility determination challenge that we deemed precluded

by § 1252(a)(2)(B)(i) in Patel. Therefore, we lack jurisdiction over her petition,

and it should be dismissed pursuant to § 1252(a)(2)(B)(i).3 Patel, 971 F.3d at


3
 I am not alone in this conclusion. Both pre- and post-Patel, we have without fail concluded that
review of whether the “exceptional and extremely unusual hardship requirement” is barred by
§ 1252(a)(2)(b)(i). See Martinez v. U.S. Att’y Gen., 446 F.3d 1219, 1221–22 (11th Cir. 2006)
(holding pre-Patel that “§ 1252(a)(2)(D) does not restore the federal courts’ ability to review the
BIA’s § 1229b(b)(1)(D) ‘exceptional and extremely unusual hardship’ determinations”);
Salazar-Yanez v. U.S. Att’y Gen., 803 F. App’x 383, 384–85 (11th Cir. 2020) (concluding pre-
Patel that we lacked jurisdiction over the petitioner’s “arguments that the BIA failed to consider
the relevant facts ‘in the aggregate’ and apply its precedent in Matter of Recinas, 23 I & N Dec.
467 (B.I.A. 2002),”—one of the identical arguments Cuauhtenango-Alvarado asserts in this
case—because those arguments “merely challenge the BIA’s factual findings pertaining to its
hardship determination”); Guerrero-Cruz v. U.S. Att’y Gen., 839 F. App’x 325, 327–28 (11th
Cir. 2020) (holding post-Patel that we lacked jurisdiction to consider petitioner’s claim that he
had “demonstrated sufficient hardship based on his children’s ages, limited Spanish proficiency,
their mother’s health concerns, and the decreased standard of living they would experience if
moved to Mexico” because although couched as a legal question, the petitioner “in effect
challenge[d] the weight given to the pertinent hardship factors and the adequacy of the IJ’s and
BIA’s explanations”); Lara v. U.S. Att’y Gen., 826 F. App’x 869, 871 (11th Cir. 2020) (holding
that we lacked jurisdiction over alien’s petition challenging determination that she failed to show
exceptional and extremely unusual hardship because “[w]e held in Patel that § 1252(a)(2)(B)(i)
bars review of “all eligibility determinations for the five enumerated categories of discretionary
relief.” 971 F.3d at 1279. And “exceptional and extremely unusual hardship” is one of the
eligibility requirements for cancellation of removal. 8 U.S.C. § 1229b(b)(1)(D); see Patel, 971
F.3d at 1278-80 (using that standard in its discussion of threshold eligibility determinations for
discretionary relief).”); Francisco-Pedro v. U.S. Att’y Gen., 838 F. App’x 385, 387 (11th Cir.
                                                12
          USCA11 Case: 20-13105           Date Filed: 05/10/2021       Page: 13 of 13



1276, 1279, 1283; see also Alhuay v. U.S. Att’y Gen., 661 F.3d 534, 549–50 (11th

Cir. 2011) (holding that “§ 1252(a)(2)(D) does not restore our jurisdiction in cases

where the BIA affirms an IJ’s order due to the petitioner’s failure to demonstrate

the requisite hardship” because such challenges do not raise colorable

constitutional claims or questions of law). Consequently, I respectfully dissent.




2020) (“Section 1252(a)(2)(D) does not restore our jurisdiction where the Board affirms an
Immigration Judge’s order due to the petitioner’s failure to demonstrate the requisite hardship.”
(quotations omitted)); see also Andablo Guiterrez v. U.S. Att’y Gen., 828 F. App’x 599, 601-02
(11th Cir. 2020) (holding that post-Patel, “even non-discretionary decisions, such as
determinations of the physical presence requirement, are shielded from judicial review”). While
the majority of these cases are not published and therefore non-binding, they provide significant
persuasive authority for the conclusion that we lack jurisdiction over the petition at hand.

                                               13